Matter of Liggins v Annucci (2018 NY Slip Op 00497)





Matter of Liggins v Annucci


2018 NY Slip Op 00497


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

524635

[*1]In the Matter of KOREY LIGGINS, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: December 13, 2017

Before: Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ.


Korey Liggins, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's institutional account. To the extent that petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to this relief (see Matter of
Stone v Annucci, 155 AD3d 1214, 1214 [2017]; Matter of Harrison v Annucci, 153 AD3d 1495, 1495 [2017]). Accordingly, and as petitioner otherwise has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Rucano v Annucci, 155 AD3d 1217, 1217 [2017]; Matter of Ulmer v Annucci, 155 AD3d 1171, 1171 [2017]).
Garry, P.J., McCarthy, Egan Jr., Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.